Citation Nr: 1228345	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file indicates that while many service treatment records from the Veteran's time in the Army Reserve are of record, no service treatment records from his actual period of active duty are in the claims file.  It is unclear what efforts, if any, were made to obtain the Veteran's active duty service treatment records.

The Veteran also claims that he received treatment for his medical and mental health problems at the VA Medical Center in San Juan, Puerto Rico, in the early 1970s, shortly after his discharge from active duty.  While there are records in the claims file from San Juan, they are more recent and it is unclear if any efforts were made to try to ascertain whether additional, earlier VA treatment records exist.

Further, the evidence shows that while two VA examiners determined that the Veteran does not meet the diagnostic criteria for PTSD, they both diagnosed depression.  Neither VA examiner gave any etiology of the Veteran's depressive disorder.  In May 2008 a private psychiatrist opined that the Veteran's psychiatric symptoms were "secondary post war event in Vietnam in 1968."  In light of this, the Veteran should be afforded a new VA examination to determine whether his depressive disorder is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain copies of the Veteran's service treatment records from his period of active duty service from January 1968 to January 1970.  If records are not found, the claims file should document the attempts that were made to secure the records, and the Veteran should be notified of VA's inability to obtain the records.

2.  Attempt to obtain copies of the Veteran's VA treatment records from the VAMC in San Juan, Puerto Rico, from the 1970s.  If records are not found, the claims file should document the attempts that were made to secure the records, and the Veteran should be notified of VA's inability to obtain the records.

3.  Afford the Veteran a VA examination to determine whether any diagnosed psychiatric disorder, including a depressive disorder, is at least as likely as not (at least 50 percent likely) due to his military service. A comprehensive history of the the Veteran's psychiatric condition should be obtained. The examiner should express a clear rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested information without resort to undue speculation, he or she should explain why this is the case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


